 Case 3:21-cv-01473-M-BN Document 8 Filed 09/10/21     Page 1 of 1 PageID 268



                 IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

ADELBERT H. WARNER, II,                §
BOP Register No. 13604-040,            §
                                       §
            Petitioner,                §
                                       §
V.                                     §         No. 3:21-cv-1473-M
                                       §
K. ZOOK, Warden, FCI Seagoville,       §
                                       §
            Respondent.                §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. Objections were filed [ECF 6]. The District Court

reviewed de novo those portions of the proposed Findings, Conclusions, and

Recommendation to which objection was made, and reviewed the remaining proposed

Findings, Conclusions, and Recommendation for plain error. Finding no error, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

      SO ORDERED this 10th day of September, 2021.
